suzanne pullins petitioner v commissioner of internal revenue respondent docket no filed date p filed joint tax returns with her husband-timely for tax_year and untimely in date for and each return showed a balance due that was not paid when the return was filed p signed the returns but did not review or question them she knew or should have known that the taxes reported on them were not fully paid but she did not know that her former husband had omitted income from one of the returns she received no specific benefit from the non- payment of the taxes in the irs issued a levy notice to p for p and her former husband separated in late in the irs issued levy notices for and there- after p divorced her former husband and the state court allocated all of the couple’s tax debts to him and awarded him proceeds from the sale of their jointly owned house from which proceeds he could have paid the liabilities p requested innocent spouse relief from the irs on date more than years after the irs’s collection activity began and the irs denied the requested relief p petitioned this court for relief and by the time of trial she was disabled as a result of complications from surgery this case would be appealed to the u s court_of_appeals for the eighth circuit held we will follow our holding in 132_tc_131 revd 607_f3d_479 7th cir -ie that the year deadline imposed by c f_r sec_1_6015-5 income_tax regs is invalid-notwithstanding the contrary decisions by the u s courts of appeals for the seventh cir- cuit in lantz and for the third circuit in 631_f3d_115 3d cir revg 132_tc_196 held further p is entitled to relief from joint and sev- eral liability under sec_6015 verdate 0ct date jkt po frm fmt sfmt v files pullins sheila pullins v commissioner kathryn j sedo for petitioner lisa r woods for respondent gustafson judge petitioner suzanne pullins requested sec_6015 innocent spouse relief from joint liability for income taxes for tax years and the internal_revenue_service irs denied ms pullins’s request because she did not request relief within two years of the irs’s first collection activity against her the irs then reevaluated ms pullins’s request on the merits and again determined that she was not entitled to relief ms pullins petitioned this court and the issue for decision is whether she is entitled to relief from joint liability under sec_6015 we hold that she is findings_of_fact at the time she filed the petition ms pullins lived in min- nesota ms pullins’s marriage and finances ms pullins completed high school she and curtis shirek married in both mr shirek and ms pullins wrote checks from their joint bank account to pay family bills however mr shirek dominated the relationship made the decisions for the family and determined when any bills would be paid for each year in issue mr shirek worked in construction ms pullins was not involved in mr shirek’s construction activity some or all of mr shirek’s earnings were reported on forms 1099-misc miscellaneous income mr shirek did not make quarterly prepayments of income_tax in ms pullins did not work outside the home but in and she performed secretarial work because her family needed the income ms pullins earned wages of dollar_figure in and dollar_figure in and her employer with- held from her wages federal_income_tax of dollar_figure in and dollar_figure in ms pullins’s income_tax was underwithheld in unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 u s c as amended verdate 0ct date jkt po frm fmt sfmt v files pullins sheila united_states tax_court reports by dollar_figure as she acknowledges and it was overwith- held in by dollar_figure the tax returns and assessments at issue for all three years at issue mr shirek employed a return preparer to prepare the couple’s joint federal_income_tax returns ms pullins’s wage income was reported on the and returns in general mr shirek’s construction income was reported on schedules c profit or loss from business attached to their returns mr shirek reported net_income from his construction activity of dollar_figure for dollar_figure for and dollar_figure for he also earned and reported dollar_figure in wages in however for he omitted dollar_figure in income that was reported on a form 1099-misc ms pullins signed each of the returns but she did not review the returns or question mr shirek about any items on the returns or any documents used to prepare the returns she did not sign the returns under duress when ms pullins signed the return she did not know about the omission of mr shirek’s income ms pullins and mr shirek filed joint federal_income_tax returns for the years in issue as follows year date filed balance due payment made with return date date dollar_figure big_number dollar_figure -0- ms pullins computes her individual liability by using married-filing-separately status and using the standard_deduction respondent has not disputed her arithmetic but uses a different method respondent takes the liability for those years as reported ie using married_filing_jointly status and allocates that liability between the spouses according to the amount of the income attributable to each on that basis respondent computes that ms pullins’s income_tax was underwithheld in both years-ie by dollar_figure in and dollar_figure in ms pullins has not disputed respondent’s arithmetic but disagrees with his method our use of ms pullins’s method is explained below in part ii c a ms pullins’s income_tax on her wages was overwithheld by dollar_figure in on her administra- tive request for relief submitted in date she requested a refund for this year which would be made if at all from the only payment shown on the transcript in the record-ie with- held tax deemed paid in date however even if we otherwise had authority to determine an overpayment ms pullins’s request was submitted too late for her to obtain such relief under sec_6511 a refund claim must be filed within years from the time the return was filed ie within three years after date or within years from the time the tax was paid ie within two years after date the date request for relief was too late by either of these measures verdate 0ct date jkt po frm fmt sfmt v files pullins sheila pullins v commissioner year date filed balance due payment made with return date big_number the balance due reflects the amount that ms pullins and mr shirek reported as owed on their returns after accounting for withholding and estimated_tax payments the irs assessed the tax due for as reported on the return in date and imposed an addition_to_tax for failure to timely pay the tax due the irs eventually learned about the missing income and in date assessed dollar_figure of additional tax attributable to it the irs’s collection efforts on date before the assessment of the addi- tional tax mr shirek and ms pullins entered into an installment_agreement to pay the tax_liability in and ms pullins wrote checks on the joint bank account as payments toward the liability the irs applied refunds from tax years and toward the liability in date the irs terminated the install- ment agreement after mr shirek and ms pullins defaulted on the agreement on date the irs sent notices of intent to levy to each of ms pullins and mr shirek for tax_year on date after receiving the untimely returns for and the irs assessed the amounts reported as tax due and imposed additions to tax for failure to timely pay and for late filing on april and after ms pullins filed for divorce as discussed below the irs sent notices of intent to levy to both ms pullins and mr shirek for tax_year sec_2002 and the dissolution of the marriage ms pullins and mr shirek separated in late and mr shirek moved out of the family home in date-ie after they had filed their and returns ms pullins filed for divorce in date while the the irs did not impose a late filing addition_to_tax for apparently because it consid- ered the return timely filed on extension the due dates on extension for and were date and date respectively the date filing_date was well after those due dates verdate 0ct date jkt po frm fmt sfmt v files pullins sheila united_states tax_court reports divorce was pending ms pullins and mr shirek sold the family home the california state court granted ms pullins the divorce in date and held that mr shirek was responsible for paying the and tax debts the divorce judgment awarded each spouse dollar_figure from the sale of the marital home and also awarded each spouse certain items of property finances remarriage and tax compliance in subsequent years ms pullins earned dollar_figure in and dollar_figure in her tax returns for those years were due after she filed for divorce but she did not timely file tax returns for those years and the record does not reflect when or whether she filed a return for for her return ms pullins submitted a dollar_figure payment when she requested an extension of time to file around the time that she requested innocent spouse relief for and she received an extension for her return until date ms pullins filed the return on date reporting total_tax of dollar_figure withholding credits of dollar_figure and tax due of dollar_figure she paid dollar_figure toward that liability when she filed the return the irs assessed the tax shown and imposed a failure-to-timely-pay addition_to_tax ms pullins made additional payments in toward her liability ms pullins remarried in she stopped working in date and as a result of complications from surgery is now disabled at the time of trial she was receiving monthly long-term disability insurance payments of dollar_figure shortly before trial she qualified for monthly social_security disability benefits of dollar_figure those benefits will reduce her insurance payment and she expects her total monthly dis- ability income to be dollar_figure while the insurance payments continue ms pullins expects her disability to be permanent and this expectation is reasonable request for relief on date ms pullins filed a form_8857 request for innocent spouse relief with the irs to request relief under sec_6015 on the form_8857 she did not indicate verdate 0ct date jkt po frm fmt sfmt v files pullins sheila pullins v commissioner that she had been abused and she did not allege any mental or physical health problems ms pullins submitted her request roughly four and a half years after the irs issued the date levy notice for tax_year and slightly more than three years after the date levy notices for tax_year sec_2002 and opinion i joint_and_several_liability and sec_6015 relief generally sec_6013 provides that when taxpayers file a joint_return the tax is computed on their aggregate income and their liability to pay the tax_shown_on_the_return or found to be owing is joint_and_several see also c f_r sec_1_6013-4 income_tax regs that is each spouse is liable for the entire joint tax_liability sec_6015 provides three types of relief from joint_and_several_liability full or apportioned relief under sec_6015 proportionate relief for divorced or separated tax- payers under sec_6015 and equitable relief under sec_6015 when relief is unavailable under either sec_6015 or c subsections b and c both include explicit time limits for requesting relief absent a request’s being submitted within two years of the first collection action against the requesting taxpayer the statute bars relief under either subsection sec_6015 c b ms pullins requested relief under sec_6015 more than two years after the irs began collec- tion action against her therefore she is not entitled to relief under subsection b or c in sec_6015 congress did not impose a time limit for requesting relief however by regulation the irs purported to impose a two-year time limit see c f_r sec_1 the tax returns in issue all report tax due but ms pullins and mr shirek did not pay the tax with the returns thus they had underpayments for each year in issue pursuant to sec_6015 relief under sec_6015 is available only for an understatement not an un- derpayment and pursuant to sec_6015 relief under sec_6015 is available only for a deficiency not an underpayment see 120_tc_137 sec_6015 is broader and permits relief from any unpaid tax or any deficiency or any portion of either thus even if she had requested relief within two years ms pullins’s only possible avenue for relief for the underpayments is under sec_6015 see 121_tc_73 for mr shirek omitted dollar_figure of income and that omission results in an understatement_of_tax although sec_6015 and c may provide re- lief from understatements due to the late request for relief only sec_6015 may provide relief in this case even for the liability resulting from this unreported income verdate 0ct date jkt po frm fmt sfmt v files pullins sheila united_states tax_court reports b as is discussed briefly below we have held that regu- lation to be invalid ii equitable relief under sec_6015 a statutory text sec_6015 provides sec_6015 equitable relief -under procedures prescribed by the secretary if- taking into account all the facts and circumstances it is inequi- table to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability thus sec_6015 may offer relief from joint_and_several_liability provided that the taxpayer shows that it is inequi- table to hold her liable upon consideration of all the facts and circumstances b procedure and burden_of_proof congress provided this court express authority to review the irs’s denial of equitable relief under sec_6015 granting jurisdiction to determine the appropriate relief available to the individual under this section sec_6015 we conduct a trial de novo when determining whether a taxpayer is entitled to relief under sec_6015 and we may consider evidence outside the administrative record 130_tc_115 we employ a de novo standard of review rather than reviewing for abuse_of_discretion and the requesting spouse bears the burden of proving that she is entitled to equitable relief under sec_6015 132_tc_203 c factors for evaluating equitable relief revenue proce- dure in accord with the statutory provision that relief is to be granted under sec_6015 following procedures pre- scribed by the secretary the irs has issued revenue proce- dures to guide its employees in determining whether a tax- payer is entitled to relief from joint_and_several_liability see verdate 0ct date jkt po frm fmt sfmt v files pullins sheila pullins v commissioner revproc_2003_61 2003_2_cb_296 modifying and super- seding revproc_2000_15 2000_1_cb_447 revenue proce- dure supra lists the factors that irs employees should consider and the court consults those same factors when reviewing the irs’s denial of relief see 120_tc_137 revproc_2003_61 supra provides a three-step analysis for irs personnel to follow in evaluating requests for relief section dollar_figure lists seven threshold conditions that must be met before the irs will grant any relief section dollar_figure lists circumstances in which the irs will ordinarily grant relief as to liabilities that were reported on a return the underpay- ments at issue in this case and section dollar_figure sets out eight non-exclusive factors that the irs will consider in deter- mining whether equitable relief should be granted see revproc_2003_61 c b pincite sec_4 threshold conditions the threshold conditions of section dollar_figure of revenue proce- dure are the requesting spouse filed a joint_return for the taxable_year for which he or she seeks relief relief is not available to the requesting spouse under sec_6015 or c the requesting spouse applies for relief no later than two years after the date of the service’s first collection activity after date with respect to the requesting spouse no assets were transferred between the spouses as part of a fraudu- lent scheme by the spouses the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not file or fail to file the return with fraudulent intent the income_tax_liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint_return absent certain enumerated exceptions the irs admits that in large part ms pullins satisfies these requirements she filed joint returns for the years in issue she is not eligible for relief under sec_6015 or c there is no evidence of fraudulent asset transfers there is no evidence of disqualified_asset transfers ms pullins did not see part ii c b below discussing the two-year requirement verdate 0ct date jkt po frm fmt sfmt v files pullins sheila united_states tax_court reports file the returns with any fraudulent intent and considering that ms pullins did not work in and that mr shirek’s income dwarfed ms pullins’s income in and it is clear that most of the underpayments result from omissions of mr shirek’s construction income thus ms pullins has largely satisfied the threshold conditions of section dollar_figure of revproc_2003_61 two exceptions merit discus- sion a tax attributable to ms pullins the exception to her satisfaction of these conditions is her underwithholding of dollar_figure and to the extent of that underwithholding she did not meet the seventh threshold condition and we do not grant relief as we stated above for purposes of determining the extent of her liability for or over- payment of tax on her own income we use ms pullins’s com- putation on the basis of married-filing-separately status rather than the irs’s computation that made a pro_rata allocation of the reported liability based on married-filing- jointly status to reckon the amount of tax_liability that ms pullins should have to pay because it is fairly attributable to her we think that on the facts of this case it is reasonable to figure ms pullins’s tax_liability separately the irs’s method assumes a joint liability and then attributes to her a pro_rata share of the joint liability but the purpose of sec_6015 is to grant relief from joint liability under the irs’s method if we found ms pullins to be otherwise entitled to sec_6015 relief we would nonetheless leave her liable for a portion of the joint liability our aim here however is to figure ms pullins’s own liability apart from joint liability and then ensure that we do not excuse her from paying her own liability to accomplish that aim a determination of her separate liability rather than an allocation of the joint liability is most reasonable here for example the joint liabilities include self-employment_tax on mr shirek’s construction income which tax accounts for percent of the joint federal_income_tax the irs assessed for the irs’s pro_rata approach would allocate a proportionate share of that self-employment_tax to ms pullins even though the self-employment_tax is calculated on mr shirek’s income alone see sec_1_6017-1 and became ms pullins’s liability only because she filed jointly with mr shirek see sec_1_6017-1 as an analogy see c f_r sec_1_6013-4 to allocate liability where a supposedly joint_return was signed under duress the return is adjusted to reflect only the tax_liability of the individual who voluntarily signed the return and the liability is determined at the applicable rates in sec_1 for married individuals filing separate returns emphasis added verdate 0ct date jkt po frm fmt sfmt v files pullins sheila pullins v commissioner b requesting relief more than two years after the irs’s first collection activity the third threshold condition of section dollar_figure of revproc_2003_61 states a deadline that the irs promul- gated by regulation in sec_1_6015-5 that regulation purports to impose a two-year deadline on requests for relief under sec_6015 and ms pullins did not meet that deadline in 132_tc_131 revd 607_f3d_479 7th cir we held that the two-year deadline imposed by the regulation is an invalid interpretation of sec_6015 after the u s court_of_appeals for the seventh circuit reversed lantz we reconsid- ered the matter but did not change our position see 135_tc_374 the u s court_of_appeals for the third circuit has recently held the two-year deadline to be valid see 631_f3d_115 3d cir revg 132_tc_196 but for the rea- sons we have previously expressed we respectfully disagree the court to which an appeal would lie in this case-the court_of_appeals for the eighth circuit-has not addressed this issue and we therefore follow our holding in lantz and treat the irs’s two-year deadline as invalid in mayo found for med educ research v united_states u s ll ll 131_sct_704 the supreme court recently clarified that the standard by which the validity of regulations will be measured-with regard to tax matters as well as other matters and with regard to general authority regulations as well as specific grant of authority regulations-is the two-step standard of 467_us_837 however mayo prompts no reconsideration of our holding in lantz that the regulation at issue here is invalid when ms pullins explained that she did not request relief because she thought she did not need it since the state court had ordered her husband to pay the taxes although given an oppor- tunity to do so at trial the irs made no contention that it suffered any prejudice as a result of the timing of her request or that ms pullins was culpable for her delay in submitting her request more than two years after the collection notices given our position on the invalidity of the regulation’s two-year deadline ms pullins did not contend that and we therefore do not address whether the regulation’s two-year deadline is subject_to equitable_tolling cf 631_f3d_115 3d cir remanding to consider whether equitable_tolling applies revg 132_tc_196 135_tc_374 n wells j concurring such a period of limitations would be subject_to the ‘doctrine’ of equitable toll- ing verdate 0ct date jkt po frm fmt sfmt v files pullins sheila united_states tax_court reports we decided lantz we used the now-mandated chevron standard following 54_tc_742 affd 445_f2d_985 10th cir we apply the law of the court_of_appeals to which an appeal in the case would normally lie sec_1_6015-5 income_tax regs was issued under both a general grant of authority under sec_7805 and a specific grant of authority under sec_6015 t d 2002_2_cb_294 the u s court_of_appeals for the seventh circuit has held that regu- lations issued under general or specific authority of the irs to promulgate necessary rules are entitled to chevron_deference accordingly we will follow the chevron standard in this analysis lantz v commissioner supra pincite fn ref omitted thus in lantz we held the two-year deadline invalid under the chevron standard and consequently we follow lantz and mayo and chevron today sec_4 circumstances ordinarily allowing relief section dollar_figure of revproc_2003_61 provides three conditions that if satisfied will ordinarily qualify a requesting spouse for relief by the irs from liability for an underpayment of a properly reported liability the conditions are a on the date of the request for relief the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date of the request for relief b on the date the requesting spouse signed the joint_return the requesting spouse had no knowledge or reason to know that the non- requesting spouse would not pay the income_tax_liability the requesting spouse must establish that it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the reported income_tax_liability c the requesting spouse will suffer economic hardship if the service does not grant relief for purposes of this revenue_procedure the service will base its determination of whether the requesting spouse will suffer economic hardship on rules similar to those provided in sec_301_6343-1 rev_proc sec_4 c b pincite ms pullins meets only one of these three conditions as we now show verdate 0ct date jkt po frm fmt sfmt v files pullins sheila pullins v commissioner a married separated or divorced mr shirek moved out in date and he and ms pullins were divorced in she filed her request for relief in ms pullins clearly satisfies the first condition b knowledge or reason to know ms pullins argues that she did not know of the unpaid liabilities when the returns were filed in date and date-first because she had no knowledge of any unpaid tax_liability on the returns and second because she reasonably believed that mr shirek would pay any taxes due neither of these arguments is persuasive knowledge of the liabilities as to her alleged ignorance of the liabilities ms pullins testified that she did not notice the amounts of tax shown as due on the returns but not paid with the returns when she signed them and she claims that she was unaware that any amount of tax was due she explained that she was ignorant of any_tax liability until she filed for divorce in date however ms pullins did not explain why she wrote checks to the irs from the couple’s bank account in and with memo lines specifically referring to tax_year 1999-to make partial payments toward the tax_liability if she did not know that she and her husband had a problem with unpaid taxes her joining mr shirek in entering into an installment_agreement in date further dem- onstrates her awareness of their outstanding liabilities on these facts we find her contention that she did not know about the couple’s tax_liabilities until she filed for divorce in is not credible ms pullins asserted that she signed the returns without reviewing them because she trusted mr shirek we recog- nize that many taxpayers trust their spouse to prepare and file their tax returns and pay their taxes but we note that the rate_of_tax applied against a given amount of income generally is lower when the income is reported on a joint_return than when a husband and wife file separate returns the price which the law exacts for this privilege is that taxpayers who file a joint_return are jointly and severally liable for the amount of tax due see sec_6013 regard- verdate 0ct date jkt po frm fmt sfmt v files pullins sheila united_states tax_court reports less of the source_of_income reported and notwithstanding the fact that one spouse may be less informed about the contents of the return see 57_tc_373 u s c sec_6013 872_f2d_1499 11th cir affg tcmemo_1988_63 a taxpayer may not obtain the benefits of joint filing_status but then obtain relief from joint_and_several_liability by ignoring or avoiding facts fully disclosed on a return she signed 992_f2d_1256 2d cir taxpayer who claims to have signed returns with- out reading them is nevertheless charged with constructive knowledge of their contents affg tcmemo_1992_228 we impute to a taxpayer knowledge of what she could have gleaned from the tax returns she signed if she had taken the time to review them porter v commissioner t c pincite accordingly ms pullins is chargeable with knowl- edge of the liabilities that were reported on the returns she signed knowledge that her husband would not pay the liabi- lities in evaluating whether a requesting spouse knew or had reason to know her nonrequesting spouse would not pay the tax_liability the irs considers the level of education attained by the requesting spouse any evasiveness or deceit by the nonrequesting spouse how involved the requesting spouse was in the activity generating the income_tax_liability the requesting spouse’s involvement in financial matters of the household her business or financial expertise and any lavish or unusual expenditures compared to past spending levels revproc_2003_61 sec_4 a iii c c b pincite there is no evidence of lavish or increased spending in and by the family finances were sufficiently tight that ms pullins had started working to help make ends meet ms pullins had access to the couple’s joint checking account but she explained that mr shirek controlled the finances and made the decisions for the family ms pullins the foregoing discussion addresses only the liabilities that were actually reported on the returns that ms pullins signed-ie the great bulk of the liabilities for purposes of the anal- ysis under revproc_2003_61 sec_4 b 2003_2_cb_296 that discussion is adequate as to the dollar_figure of tax for that is attributable to the construction income that mr shirek omitted from the return see infra pt ii c a verdate 0ct date jkt po frm fmt sfmt v files pullins sheila pullins v commissioner was not involved in mr shirek’s construction activity which generated most of the income for the family there is no evi- dence of deceit in the record but ms pullins did allege in a statement attached to her request for relief that she had filed for divorce when she learned that mr shirek was keeping money from her ms pullins completed high school and does not claim sophisticated business or financial knowledge or expertise ms pullins testified that she never had reason to question mr shirek about payment of taxes however she made pay- ments toward the liabilities and entered into the installment_agreement and by they needed more income and she had to start working to help support the family so it is clear that she was aware of their financial problems the question is whether the requesting spouse knew the taxes would be paid on time or reasonably promptly after the returns were filed schepers v commis- sioner tcmemo_2010_80 the partial payment submitted with the return and the subsequent installment agree- ment demonstrate slow and perhaps reluctant payment-of which ms pullins was fully aware the application of refunds from the couple’s and returns toward the liability provided her further information about mr shirek’s tax_payments we do not find that when she signed the returns she reasonably believed that mr shirek would promptly pay the liabilities shown on the returns the california court that granted ms pullins’s divorce from mr shirek allocated the outstanding tax_liabilities to mr shirek the court also ordered the couple to split the dollar_figure gain from the sale of their marital home thus mr shirek had the means to pay the and fed- eral income_tax liabilities in date when the court filed the judgment of dissolution and awarded him dollar_figure of the proceeds from the sale of the home accordingly when the court issued the divorce decree it was reasonable for ms pullins to expect mr shirek to obey the court and pay the tax debts however it is her knowledge or reason to know at the time she signed the tax returns that is critical to this inquiry and under the circumstances she had reason to doubt when she signed the returns that mr shirek would pay the liabilities verdate 0ct date jkt po frm fmt sfmt v files pullins sheila united_states tax_court reports c economic hardship the irs evaluates a requesting spouse’s claim of economic hardship by considering any information offered by the indi- vidual that is relevant to the determination including her income assets and liabilities age ability to earn responsi- bility for dependents the amounts reasonably necessary for basic living_expenses the allowable living_expenses for her geographic area and other factors see wiener v commis- sioner tcmemo_2008_230 c f_r sec_301 b ii proced admin regs incorporated into revproc_2003_61 by its sec_4 c it is clear that ms pullins is disabled at trial ms pullins was manifestly in pain short of breath and uncomfortable sitting or standing for long periods her disability plainly compromises her ability to earn and is properly taken into account in deter- mining whether she faces economic hardship however her disability is not the only factor to be considered and two other considerations prevent the conclusion that she has established economic hardship economic facts at the time of trial ms pullins testified that she receives long-term disability insurance payments which may terminate on some unspec- ified future date that she expected she would soon begin receiving social_security disability benefit payments that her monthly disability_income would be dollar_figure and that she expects her disability to be permanent she further testified that she has commenced divorce proceedings against her second husband and expected to move out of his house when her social_security disability benefit payments commence she argues that when she is on her own her disability pay- ments will be insufficient to cover her expenses a hypothetical hardship is insufficient to justify relief a taxpayer must demonstrate that imposing joint_and_several_liability is inequitable in present terms von kalinowski v commissioner tcmemo_2001_21 and poses a present eco- nomic hardship when evaluating economic hardship the office of appeals necessarily views the requesting spouse’s financial situation as of the hearing date but we properly consider the evidence presented at the de novo trial see porter i and we consequently evaluate her financial situa- verdate 0ct date jkt po frm fmt sfmt v files pullins sheila pullins v commissioner tion and prospects as of that time see nihiser v commis- sioner tcmemo_2008_135 95_tcm_1531 we should look at the evidence presented at trial and the state of her finances at that time but we must also consider petitioner’s future ability to earn her current salary and pay her basic living_expenses as of the date of trial ms pullins continued to live with mr pullins-her second husband-and he apparently paid her expenses while her disability payments are admittedly modest as long as she and mr pullins continue to live together-ie on the facts at the time of trial-their house- hold apparently has a monthly budget surplus and some ability to pay the tax debt moreover ms pullins did not introduce any evidence of what her expenses might be if she moves from the home she has shared with mr pullins thus she presented virtually no detail to substantiate her claim of economic hardship whether in her current circumstance with her husband or in an anticipated future on her own assets on hand ms pullins did not offer any evidence at trial to show whether she had any assets this evidentiary gap is espe- cially significant because in she received dollar_figure of the proceeds of the sale of her previous marital home she testified that she used part of those proceeds for living_expenses to purchase a car and to relocate from california to minnesota however she did not state whether she still had any of those funds as of the date of trial ms pullins has the burden_of_proof and on this record she has not proved that she will suffer economic hardship if relief is not granted similarly when ms pullins submitted her request for relief to the irs in date she did not show her assets the reason for that omission may be that the then-current version of form_8857 request for innocent spouse relief as revised in date did not specifically re- quire disclosure of a requesting spouse’s assets the subsequent version of form_8857 as revised in date includes an additional section that asks tell us about your assets your assets are your money and property property includes real_estate motor vehicles stocks bonds and other_property that you own tell us the amount of cash you have on hand and in your bank accounts also give a description of each item of property the fair_market_value of each item and the balance of any outstanding loans you used to acquire each item when a taxpayer fails to produce evidence in her possession which if true would be favor- able we may presume that the evidence if produced would favor the opposing party 6_tc_1158 affd 162_f2d_513 10th cir verdate 0ct date jkt po frm fmt sfmt v files pullins sheila united_states tax_court reports alternative facts-and-circumstances test where as here the requesting spouse satisfies the threshold conditions of revproc_2003_61 sec_4 but fails to qualify for relief under sec_4 she may nevertheless obtain relief under the facts and cir- cumstances test of sec_4 the irs considers a nonexclu- sive list of factors to determine whether taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable whether the requesting spouse is separated or divorced from the nonrequesting spouse whether the requesting spouse would suffer economic hard- ship if not granted relief whether in the case of an underpayment the requesting spouse knew or had reason to know that the other spouse would not pay the liability and in the case of a deficiency whether the requesting spouse did not know and had no reason to know of the item giving rise to the deficiency whether the nonrequesting spouse had a legal_obligation to pay the outstanding tax_liability pursu- ant to a divorce decree or agreement whether the requesting spouse received a significant benefit from the unpaid income_tax_liability or the item giving rise to the defi- ciency and whether the requesting spouse has made a good_faith effort to comply with the tax laws for the taxable years following the years for which she requests relief id sec_4 c b pincite other factors that may indicate relief is appropriate when present but that will not weigh against granting relief when absent are i whether the nonrequesting spouse abused the requesting spouse and ii whether the requesting spouse was in poor mental or physical health at the time she signed the tax_return or when she requested relief id sec_4 b c b pincite we analyze all relevant facts and circumstances with all factors considered and appropriately weighted and no single factor determinative in determining whether it is inequi- table to hold a taxpayer liable for a joint tax_liability see porter ii t c pincite verdate 0ct date jkt po frm fmt sfmt v files pullins sheila pullins v commissioner a applying the facts and circumstances factors marital status ms pullins had divorced mr shirek when she requested innocent spouse relief this factor weighs in favor of relief economic hardship generally economic hardship exists when collection of the tax_liability will render the taxpayer unable to meet basic living_expenses c f_r sec_301_6343-1 as dis- cussed above in part ii c c ms pullins failed to make a convincing showing of economic hardship she failed to make an accounting of her assets and it appears that as long as she lives with her second husband she has some income available to pay toward her tax_liability consequently she has not proved economic hardship however ms pullins is disabled and the marriage on which her support currently depends was at the time of the trial evidently at risk of dis- solution balancing her inability to work and the modest dis- ability income she will receive against the lack of evidence on assets and expenses we find this factor to weigh only mod- erately against granting relief knowledge or reason to know ms pullins actually knew about or is imputed with knowl- edge about the liabilities reported on the returns she signed and she did not have a reasonable belief that mr shirek would reasonably promptly pay those liabilities see supra pt ii c b however in the case of a deficiency the question is whether the requesting spouse did not know and had no rea- son to know of the item giving rise to the deficiency-in this case the dollar_figure of construction income that mr shirek omitted in which generated an additional tax_liability of dollar_figure ms pullins did not know of that omission and given her non-involvement in his construction business she could not reasonably be expected to have known this was not an instance in which a husband failed altogether to report income from a business that his wife knew about rather here the husband reported about percent of the income as to the unreported portion of the liability ie the verdate 0ct date jkt po frm fmt sfmt v files pullins sheila united_states tax_court reports deficiency ms pullins lacked knowledge and to the extent of dollar_figure of the joint liability this factor weighs in favor of granting relief as to the underpayments however as noted ms pullins has not proved that she did not know and had no reason to know when she signed the returns at issue that mr shirek would not pay the tax_liabilities reflected there for most of the liability therefore this factor weighs against granting relief nonrequesting spouse’s legal_obligation the california court’s date judgment ordered mr shirek to pay the and federal_income_tax and california franchise tax board liabilities and it also ordered him to appear on behalf of ms pullins defend her and hold her harmless from those debts moreover mr shirek had the means to pay the federal income taxes after the divorce given that the property distribution awarded dollar_figure to each spouse from the sale of the marital resi- dence we are not bound by collateral_estoppel or otherwise to the determination of a state family court and that court does not have the power to adjust a spouse’s federal tax_liabilities however when evaluating what is equitable in this instance under sec_6015 we will assign consider- able weight to the determination of the state court which placed the responsibility for satisfying the tax debts on mr shirek revproc_2003_61 sec_4 a iv c b pincite provides that the nonrequesting spouse’s legal_obligation will not weigh in favor of relief if the requesting spouse knew or had reason to know when entering into the divorce decree or agreement that the nonrequesting spouse would not pay the income_tax_liability considering the cir- cumstances that existed at the time of the divorce as opposed to the time she signed the returns see supra part ii c b the record does not contain any evidence indicating that ms pullins had any reason to expect that mr shirek would ignore the family court order and fail to pay the tax debts accordingly this factor clearly weighs in favor of granting ms pullins relief verdate 0ct date jkt po frm fmt sfmt v files pullins sheila pullins v commissioner significant benefit the significant benefit factor examines whether the requesting spouse directly or indirectly received significant benefit beyond normal support from the unpaid income_tax_liability revproc_2003_61 sec_4 a v c b pincite referencing c f_r sec_1_6015-2 ms pullins did share in the benefit of mr shirek’s income for the years in issue but there is nothing in the record to indicate that during her marriage to mr shirek ms pullins received any specific or extraordinary benefit from their nonpayment of their tax_liabilities the irs points to their acquisition of waverunners a golf cart and a camper trailer but while it is certainly true that a family should not buy such items rather than pay their taxes we think these items do not rise to a level that implicates significant benefit to ms pullins more difficult to evaluate is the irs’s contention that ms pullins benefited from the nonpayment of taxes by her receipt of increased proceeds from the equity in the marital home the irs observes upon her divorce from mr shirek petitioner received dollar_figure from the sale of the marital home had petitioner and mr shirek used the equity of dollar_figure in their home to pay their tax_liabilities at the time they were due the money petitioner would have received from the sale of the marital home would have been significantly less see george v commissioner tcmemo_2004_261 in george the court found that the requesting spouse received a significant benefit when she received pension and life_insurance funds after the death of the nonrequesting spouse the court noted these funds could have been used during the nonrequesting spouse’s lifetime to pay the tax_liabilities and the requesting spouse would have received a reduced_amount of money consequently the requesting spouse received a significant benefit from the nonpayment of the taxes id likewise petitioner would have received far less money during her divorce had the tax_liabilities been paid when due it is true that the proceeds to be distributed to the spouses in the divorce proceedings would have been reduced if the couple had used the equity in the marital home to pay their tax debts however two considerations defeat the contention that this resulted in significant benefit to ms pullins first george v commissioner tcmemo_2004_261 involved not proceeds from the sale of a marital home but pension and life_insurance funds unlike the funds in george here the equity_interest in the home was created by the fam- verdate 0ct date jkt po frm fmt sfmt v files pullins sheila united_states tax_court reports ily’s mortgage payments-ie one of its routine living expenditures by definition significant benefit is beyond normal support revproc_2003_61 sec_4 a v mort- gage payments on a middle-class home constitute normal support that is not considered to generate significant ben- efit it is therefore difficult to explain how before the prop- erty distribution in the divorce any significant benefit could arise from the equity_interest that is simply the result of those mortgage payments second ms pullins’s first opportunity to drawn down equity from the home to pay the taxes was when the house was sold and the proceeds were distributed in the divorce proceedings it does not appear-and we cannot assume- that nonpayment of the taxes at that time actually benefited her or to put it differently that payment of the taxes at the time of the distribution would have reduced her share of the distribution the divorce court awarded mr shirek half ie dollar_figure of the proceeds and ordered him to pay the taxes unilaterally thus the court evidently intended that ms pullins receive dollar_figure not reduced by tax_payments if instead ms pullins and mr shirek had agreed that the taxes would be paid directly from the proceeds then on the basis of everything we know it is altogether likely that the court would have awarded ms pullins dollar_figure and given mr shirek only the remainder if that is true then ms pullins did not benefit from the nonpayment of the taxes at that time but rather suffered the detriment not intended by the divorce court of having her share of the proceeds remain at risk of irs collection under the circumstances of this case we find that ms pullins did not realize significant benefit from the non- payment of the taxes accordingly this factor weighs in favor of granting relief compliance with federal tax laws where the requesting spouse has made a good-faith effort to comply with federal tax laws in years following the years for which she requests relief this compliance can weigh in favor of relief ms pullins testified that she mailed tax returns for tax years and with filing_status of married filing separate and single respectively she asserted verdate 0ct date jkt po frm fmt sfmt v files pullins sheila pullins v commissioner that she mailed those returns the saturday before trial in date as of the date of trial the irs had no record of receiving the returns and ms pullins offered no evidence of their filing the record does not clearly reflect whether or when ms pullins filed a federal_income_tax return for 2006-or whether she had an obligation to file for she requested an extension of time to file her return and it was due on date she filed the return one week late with a balance due and she paid that balance plus interest and additions to tax by date ms pullins asserts that her mailing her and federal_income_tax returns the weekend before trial in sep- tember shows that she was in compliance with her tax filing obligations at the time of trial those returns both claim an overpayment and request a refund however she filed each of those returns several years after they were due and on the eve of trial we cannot say that she has proved that she made a good-faith effort to comply with federal_income_tax laws in the years following the years in issue accordingly this factor weighs against granting relief abuse at trial ms pullins testified that mr shirek became an abusive alcoholic at the end of their marriage she still trusted him when they signed the and returns in date but he moved out of the family home in date and she filed for divorce in date ms pullins did not inform the irs before trial that she suf- fered abuse at mr shirek’s hands on the contrary in her date request for relief on form_8857 she explicitly answered no to question were you a victim of spousal abuse or domestic violence during any of the tax years you want relief at trial however ms pullins alleged that mr shirek emotionally abused her during the marriage when ques- tioned about her no answer on form_8857 she explained that she made a simple mistake and checked the wrong box however the following additional instructions accompany the yes box attach a statement to explain the situation and when it started provide photocopies of any documentation such as police reports a restraining verdate 0ct date jkt po frm fmt sfmt v files pullins sheila united_states tax_court reports order a doctor’s report or letter or a notarized statement from someone who was aware of the situation ms pullins did not describe or document any alleged abuse in an attachment to her form_8857 and she did not explain why if she mistakenly checked no she did not follow the yes instructions and do so ms pullins has not introduced any evidence to corroborate her testimony-contradicted by her form 8857-that she suf- fered abuse from mr shirek accordingly we do not find that she proved abuse this factor does not weigh in favor of relief-and it also does not weigh against granting relief see revproc_2003_61 sec_4 b c b pincite mental or physical health there is no evidence that ms pullins was ill when she signed the returns in issue or when she requested relief in april of see id sec_4 b ii this factor ordinarily would not weigh in favor of or against granting relief in the irs’s analysis see id sec_4 b however having observed ms pullins at trial in date we conclude that she is now disabled and unable to work and earn income and that she may be permanently so we find that her obvi- ously impaired health at the time of the trial de novo is rel- evant and we conclude that this factor weighs in favor of granting relief b weighing the facts and circumstances this is a close case three factors favor retained liability ms pullins’s failure to prove economic hardship her lack of a reasonable expectation that mr shirek would pay the liabilities when she signed the returns and her failure to timely file her returns and pay her taxes since the years in issue however four factors favor relief-ms pullins’s divorce from mr shirek mr shirek’s legal_obligation to pay the tax_liabilities ms pullins lack of significant benefit from the nonpayment and ms pullins’s poor health-and a fifth ms pullins explained that she did not allege abuse during her divorce proceedings because she wanted the divorce to proceed quickly so that she could get out of the marriage this ration- ale may be perfectly logical for the divorce proceedings and may explain why the california fam- ily court judgment does not discuss abuse thus we do not rely on that judgment to prove or disprove abuse however she completed form_8857 in date long after the divorce pro- ceedings had concluded verdate 0ct date jkt po frm fmt sfmt v files pullins sheila pullins v commissioner favors relief as to the deficiency ie her lack of knowl- edge of mr shirek’s unreported income especially weighty here is the fact that the divorce court-with the family’s cir- cumstances set out before it in greater detail than was pos- sible in our tax case-determined that mr shirek should pay the taxes placed proceeds in his hands sufficient to do so and allocated resources to ms pullins on the assumption that he would do so and she would not have to accordingly after considering and weighing all the factors we find that with the exception of her underwithholding of dollar_figure of her own liability in it would be inequitable to hold ms pullins liable for the and tax_liabilities to reflect the foregoing an appropriate decision will be entered f verdate 0ct date jkt po frm fmt sfmt v files pullins sheila
